DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 7, 9, 12, 17 – 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlowski (U.S. Patent Publication No. 2014/0036132 A1).
Regarding Independent Claim 1, Pawlowski teaches a system (cleaning device, 80) for cleaning a sensor (imager, 88; Fig. 4), the system comprising: the sensor (18), wherein the sensor (88) includes a housing (Annotated Fig. 5) and internal sensor components (all components made up inside of the housing; Annotated Fig. 5 including gear assembly, 107) housed within the housing (Annotated Fig. 5), the housing (Annotated Fig. 5) further including a sensor input surface (cylindrical lens, 90) through which signals may pass (Fig. 5); a motor (motor, 112 with enclosure, 114)  configured to rotate the internal sensor components relative to a mount (80 with base, 102); the mount (102) to which a portion of the motor (112/114) is fixed Fig. 6); and a wiper (first and second protuberance, 92 and 94) including a wiper blade (first and second wiping members 96, 98), the wiper (first and second protuberance, 92 and 

    PNG
    media_image1.png
    434
    491
    media_image1.png
    Greyscale

Regarding Claim 2, Pawlowski teaches the system (Fig. 4) wherein the sensor input surface (90) is a lens (Fig. 5).  
Regarding Claim 3, Pawlowski teaches the system (Fig. 4)  wherein the internal sensor (Annotated Fig. 5) components include a camera (Fig. 5) 
Regarding Claim 4, Pawlowski teaches the system (Fig. 4) wherein the wiper blade (96, 98) is configured to remove debris from the internal sensor components (Paragraph [0026]).  
Regarding Claim 7, Pawlowski teaches the system (Fig. 4)  wherein the mount (80/102) further includes a nozzle (206) arranged within the sensor housing and configured to direct fluid towards the sensor input surface (90) when the sensor input surface is rotated towards the mount (Fig. 11; Paragraph [0029]).  

Regarding Claim 9, Pawlowski teaches the system (Fig. 4) further comprising an encoder configured to generate a signal identifying a location of one or more of the motor (112) or the internal sensor components (Paragraph [0025]).  
Regarding Claim 12, Pawlowski teaches the system (Fig. 4) further comprising a vehicle, and wherein the sensor is mounted on the vehicle (Paragraph [0006]).  
Regarding Claim 17, Pawlowski teaches the system (Fig. 4) wherein a pair of wipers (96, 98) are fixed adjacent to edges of the mount (80/102), and the pair of wipers includes the wiper (Fig. 5).  
Regarding Claim 18, Pawlowski teaches the system (Fig. 4) wherein one or more edges of the mount (80/102) include a sealing material arranged to keep fluid within the mount (80/102; Paragraph [0026]).  
Regarding Claim 21, Pawlowski teaches the system (Fig. 4) wherein the sensor (88) is configured for forward, rearward, or lateral mounting with respect to a vehicle (imager can be mounted forward, rearward, or lateral).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Kimoto (JP 2011 153932 A).
Regarding Claim 5, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system further comprising a stopper arranged on the housing, the stopper being configured to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches a stopper (engaging part, 13) arranged on the housing (Fig. 1), the stopper (13) being configured to prevent over rotation of the internal sensor components (6; Paragraph [0040]).  

    PNG
    media_image2.png
    653
    438
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include a stopper arranged on the 
Regarding Claim 6, Pawlowski, as modified, teaches all of the elements of claim 5 as discussed above.  
Pawlowski does not teach the system wherein the mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components.  
Kimoto, however, teaches the system wherein the mount (4)  includes a protrusion (Annotated Fig. 1) configured to engage with the stopper (13) in order to prevent over rotation of the internal sensor components (6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the mount includes a protrusion configured to engage with the stopper in order to prevent over rotation of the internal sensor components, as taught by Kimoto, to provide a system, where the sensor is provided with a stop to avoid damage to the motor. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Mousavi Ehteshami et al. (U.S. Patent Publication No. 2019/0232315 A1).
Regarding Claims 8 and 13, Pawlowski teaches all of the elements of claims 7 and 12 as discussed above.  
Pawlowski does not teach the system wherein the mount further includes a drain in order to allow fluid to exit the sensor.  
Mousavi Ehteshami, however, teaches the system (Fig. 5) wherein the mount (16) further includes a drain in order to allow fluid to exit the sensor (Fig. 5 and Paragraph [0036]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the mount further includes a drain in order to allow fluid to exit the sensor, as taught by Mousavi Ehteshami, to provide a fluid .

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Kim (KR 101704342) as cited by Applicant.
Regarding Claim 10, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system  wherein the internal sensor components are configured to be rotated such that the sensor input surface is oriented towards the mount when the sensor is not in use collecting sensor data.  
Kim, however, teaches the system (Fig. 1)  wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor input surface (cover, 400) is oriented towards the mount (base, 100) when the sensor is not in use collecting sensor data (Paragraphs [0044] – [0046]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the internal sensor components are configured to be rotated such that the sensor input surface is oriented towards the mount when the sensor is not in use collecting sensor data, as taught by Kim, to prevent deterioration of image quality.
Regarding Claim 11, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not teach the system wherein the internal sensor components are configured to be rotated such that the sensor input surface  is oriented away from the mount when the sensor is in use collecting sensor data.  
Kim, however, teaches the system wherein the internal sensor components (Paragraph 21]) are configured to be rotated such that the sensor input surface (400) is oriented away from the mount (100) when the sensor is in use collecting sensor data (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the internal sensor components .

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Kimoto (JP 2011 153932 A).
Regarding Claim 14, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not explicitly teach the system wherein the portion is a stator of the motor, however, the stator is implicitly taught as all motors are formed by a rotor and stator, wherein the stator is the stationary part of the motor and the rotor is the rotating electrical component of the motor, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the portion is a stator of the motor, since one of ordinary skill in the art would recognize that if one is claiming the motor, there are in fact claiming all component of the motor.
Regarding Claim 15, Pawlowski teaches all of the elements of claim 1 as discussed above. 
Pawlowski does not explicitly teach the system wherein a rotor of the motor is connected to the internal sensor components in order to enable rotation of the internal sensor components, however, the rotor is implicitly taught as all motors are formed by a rotor and stator, wherein the rotor is the rotating electrical component of the motor.  Further Pawlowski teaches the drive shaft, 110 of the motor, 112 rotating the cylindrical lens (Paragraph [0026]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach the portion is a rotor of the motor, since one of ordinary skill in the art would recognize that if one is claiming the motor, there are in fact claiming all component of the motor and further, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art
Regarding Claim 16, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not explicitly teach the system wherein a rotor of the motor is connected to the housing in order to enable rotation of the housing, however, the rotor is implicitly taught as all motors are formed by a rotor and stator, wherein the rotor is the rotating electrical component of the motor.  Further Pawlowski teaches the drive shaft, 110 of the motor, 112 rotating the cylindrical lens, therefore it would 

Claims 19 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski (U.S. Patent Publication No. 2014/0036132 A1) in view of Newman (U.S. Patent Publication No. 2018/0143298 A1).
Regarding Claim 19, Pawlowski teaches all of the elements of claim 1 as discussed above.  
Pawlowski does not explicitly teach the system further comprising hardware configured to activate the wiper when the housing is in a particular position with respect to the mount in order to enable the wiper to engage with the sensor input surface.  
Newman, however, teaches the system (Fig. 16B) further comprising hardware (moveable carriage, 1640) configured to activate the wiper (wiper blade, 1638) when the housing (Annotated Fig. 16B) is in a particular position with respect to the mount (1636) in order to enable the wiper to engage with the sensor input surface (1616).  

    PNG
    media_image3.png
    320
    393
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include hardware configured to activate the wiper when the housing is in a particular position with respect to the mount in order to enable the wiper to engage with the sensor input surface, as taught by Newman, to prevent deterioration of image quality.
Regarding Claim 20, Pawlowski teaches all of the elements of claim 19 as discussed above.  
Pawlowski does not explicitly teach the system of claim 19, wherein the hardware includes a solenoid.  
Newman, however, teaches the system (Fig. 16B) wherein the hardware includes a solenoid (Paragraph [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlowski to further include the hardware includes a solenoid, as taught by Newman, to prevent deterioration of image quality.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No. 10,012,530 B2 to Koops et al. teaches a light sensing device for a vehicle. A housing defines a light sensor cavity and a lens cover. A light sensor is positioned in the light sensor cavity and is surrounded by a gasket assembly. A manifold is configured to receive and store a fluid. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723